—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about May 4, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of sodomy in the first degree (four counts) and endangering the welfare of a child (two counts), and placed him on probation for two years, with the Juvenile Intensive Supervision Program, unanimously affirmed, without costs.
The court properly permitted the seven-year-old victim to testify under oath since the voir dire established that he could recall and relate events and knew the difference between truth and falsity, the nature of an oath and the consequences of lying (see, People v Cordero, 257 AD2d 372, lv denied 93 NY2d 968). In any event, his testimony was fully corroborated by other evidence.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s actions and comments during the incident established that he intentionally aided his brother in sodomizing the victims (see, People v Bracey, 41 NY2d 296, 301). We have considered and rejected appellant’s remaining claims. Concur — Tom, J.P., Andrias, Saxe, Wallach and Rubin, JJ.